Citation Nr: 1435500	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

3. Entitlement to service connection for end stage renal disease, to include as secondary to diabetes mellitus or hypertension.  

4. Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.  

5. Entitlement to service connection for atrioventricular nodal reentrant tachycardia with atrial flutter, to include as secondary to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in St. Petersburg, Florida. 

This case was first before the Board of Veterans' Appeals (Board) in April 2011, when it was remanded for further development.  The development directed in the April 2011 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is not related to any incident of service, to include herbicide exposure, and did not manifest within one year of separation from service.  

2. The Veteran's hypertension is not related to any incident of service, and did not manifest within one year of separation from service.  

3. The Veteran's end stage renal disease is not related to any incident of service, and did not manifest within one year of separation from service.  

4. The Veteran's diabetic retinopathy is not related to any incident of service.

5. The Veteran does not have a current diagnosis of atrioventricular nodal reentrant tachycardia with atrial flutter.  


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

3. The criteria for service connection for end stage renal disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

4. The criteria for service connection for diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

5. The criteria for service connection for atrioventricular nodal reentrant tachycardia with atrial flutter have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, end stage renal disease, diabetic retinopathy, and atriventricular nodal reentrant tachycardia.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A November 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in April 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  The Veteran is not a combat veteran, as discussed below.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As will be discussed below, the Board has found that the Veteran's lay evidence is incompetent.  The remaining evidence does not indicate that an in-service event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has current diagnoses of diabetes mellitus, hypertension, and renal disease, each of which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diseases such as diabetes mellitus, hypertension, or renal disease become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that his diabetes mellitus is a result of in-service herbicide exposure.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Among the list of diseases presumed to be the result of herbicide exposure is diabetes mellitus.  38 C.F.R. § 3.309(e).
	
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In order to succeed on a claim for secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.   See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

A. Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus because he developed this condition as a result of his in-service exposure to Agent Orange in the Panama Canal Zone.  For the reasons that follow, the Board finds service connection for diabetes mellitus is not warranted.  

The medical evidence of record shows the Veteran has a current diagnosis of diabetes mellitus.  The first element of his service connection claim is met.  

The Veteran's service treatment records do not contain any indications of symptoms, diagnoses or treatment related to diabetes.  The urinalyses conducted at his March 1970 and May 1972 entrance and separation examinations were negative for any sugar in the urine.  The Veteran has not reported any symptoms, diagnoses or treatment related to diabetes during his active service.  

As noted above, diabetes mellitus is included in the list of chronic diseases for which a presumption of service connection may apply.  The Veteran has not reported that his diabetes manifested during active service or within one year of separation from active service, and there is no other evidence showing his diabetes manifested during this period.  In fact, the medical evidence of record indicates the Veteran's diabetes mellitus was first diagnosed in 1983, 11 years after his separation from service.  The Veteran has also not reported experiencing continuous symptoms of diabetes mellitus from the time he was in service to the present, and there is no other evidence of record showing continuity of diabetes symptomatology.  Therefore, the Board finds the service connection presumption for chronic diseases is not for application in this case.  See 38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309(a); Walker v. Shinseki, supra.  

The Veteran asserts that he is entitled to service connection for diabetes mellitus because he was exposed to the tactical herbicide Agent Orange during service.  Diabetes mellitus is included in the list of conditions for which a presumption of service connection may apply if a veteran had qualifying service in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  The Veteran's service personnel and treatment records do not show any service in the Republic of Vietnam, and the Veteran has never asserted that he served in Vietnam at any time.  Rather, he claims he was exposed to Agent Orange during his time onboard the USS Nashville, when his unit disembarked for several days of training in Panama.  

As there is no evidence of record showing the Veteran served in the Republic of Vietnam at any time, he may not be presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Although the Veteran may not be presumed to have been exposed to herbicides because he did not serve in the Republic of Vietnam, he may still provide evidence showing he was exposed to tactical herbicides in Panama and establishing the second element of his service connection claim on a direct basis.  

The Veteran has repeatedly asserted that he was exposed to Agent Orange when his unit disembarked from the USS Nashville in early 1972 for training exercises in Panama.  The Veteran has stated that his lieutenant sergeant got the unit lost for several days in the swamp, and that during this time they came in direct contact with foliage that had been sprayed with Agent Orange.  

In accordance with the Board's April 2011 remand, the RO conducted extensive development to determine whether the Veteran had been exposed to any tactical herbicides during his service, particularly on the USS Nashville.  Development had previously been conducted regarding the USS Portland.  A July 2012 memorandum included in the claims file states that the Veteran's claim of herbicide exposure could not be conceded due to lack of documentation and details the procedures followed by the RO in its attempt to secure evidence regarding his claim.  

The 1972 command history for the USS Nashville was obtained and shows the ship conducted tactical and amphibious training in Panama and Puerto Rico during April and May of that year.  However, review of the command history by the Defense Personnel Records Information Retrieval System found no documentation of Agent Orange aboard ship at any time.  The command chronology for the Veteran's unit was obtained from the National Archives, and shows the unit was stationed at Fort Sherman and en route in the Panama Canal Zone from February 11, 1972 to February 25, 1972.  

A March 2009 memorandum included in the claims file shows the Department of Defense (DOD) listing of tactical herbicide use and testing sites outside Vietnam was reviewed, and did not show any use, testing, or storage of tactical herbicides such as Agent Orange at any location in Panama.  The memorandum further stated that recently acquired DOD monographs do not identify Panama as being associated with tactical herbicides.  The memorandum noted that limited testing of tactical herbicides was done at sites in the United States and foreign countries, but that Panama was not one of the testing sites.  A May 2009 response from the Joint Services Records Research Center stated that it could not provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.  
The Veteran has submitted numerous print-outs from the Internet regarding herbicide exposure, including articles regarding the use of Agent Orange in Panama.  The Board has reviewed these print-outs and acknowledges the allegations they contain regarding the use of Agent Orange in Panama.  However, the Board observes that these allegations have not been proven, and they do not relate to the Veteran's individual exposure to tactical herbicides.  As such, they are of little probative value in determining whether the Veteran himself was exposed to tactical herbicides at any time during active service.   

The Board acknowledges the Veteran's statements regarding his exposure to Agent Orange while stationed at Fort Sherman in Panama.  The Board acknowledges that the Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not provided evidence indicating that any substance to which he may have been exposed in Panama was in fact a tactical herbicide.  The Board notes the March 2009 memorandum explained that many commercial herbicides were approved for use at American military bases in foreign countries, and that these herbicides were distinct from tactical herbicides such as Agent Orange.  

The Veteran's service personnel and treatment records, which appear complete, do not contain any indications of exposure to tactical herbicides such as Agent Orange.  The RO conducted exhaustive development in its attempt to obtain evidence related to the Veteran's claimed herbicide exposure, and responses received from the National Archives, Defense Personnel Records Information Retrieval System, and Joint Services Records Research Center did not contain any evidence to support the claim.  The Veteran has not provided evidence of herbicide exposure during service other than his lay statements, which are not corroborated by his personnel or treatment records or by any other competent evidence of record.  Accordingly, the Board finds the preponderance of the competent and credible evidence of record weighs against the Veteran's assertions of exposure to tactical herbicides during his service in Panama.  

The Veteran has not advanced and the evidence of record does not show any other in-service event related to his current diabetes mellitus.  As noted above, the Veteran's service treatment records are silent for symptoms, diagnoses or treatment related to diabetes mellitus, and it was not diagnosed until many years after separation from service.  As the weight of the competent and credible evidence does not show the Veteran was exposed to herbicides during service, or that his current diabetes mellitus was otherwise incurred in service, the second element of his service connection claim is not met on a direct basis.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetes mellitus on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Hypertension

The Veteran seeks service connection for hypertension as secondary to diabetes mellitus.  As discussed above, the Board is unable to grant service connection for the Veteran's diabetes mellitus.  Therefore, service connection for hypertension may not be awarded as secondary to diabetes mellitus.  See Wallin v. West, supra.  However, the Veteran may still be entitled to service connection for hypertension on a presumptive or direct basis.  

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  The first element of his service connection claim is met.  

The Veteran's service treatment records do not contain any symptoms, diagnoses or treatment related to hypertension.  Blood pressure readings taken at his March 1970 entrance examination and May 1972 separation examination were within normal limits, at 132/80 and 118/82 respectively.  Although the Board acknowledges the Veteran's November 2011 statement that his high blood pressure was noted on his separation examination, review of the examination report shows no such notation.  

As noted above, hypertension is included in the list of chronic diseases for which a presumption of service connection may apply.  Although the Veteran has reported that high blood pressure was noted on his separation examination, the examination report contains no indication of high blood pressure.  The Veteran's two available blood pressure readings during his active service do not indicate hypertension, and there is no medical evidence of record showing that hypertension was diagnosed within one year of the Veteran's separation from service in June 1972.  The Veteran has reported being diagnosed with hypertension between 1980 and 1981.  

The Board acknowledges the Veteran's report that high blood pressure was noted at his separation from service.  However, there is no such indication on the examination report, and the Veteran has not reported experiencing continuous hypertension symptoms from the time of his separation from service to the present.  The Board finds the weight of the competent and credible evidence is against a finding that the Veteran's hypertension manifested in service or within one year of separation from service.  Therefore, the Board finds the service connection presumption for chronic diseases is not for application in this case.  See 38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309(a); Walker v. Shinseki, supra.  

The Veteran has not advanced and the evidence of record does not show any in-service event related to his current hypertension.  As noted above, the Veteran's service treatment records are silent for any symptoms, diagnoses or treatment related to hypertension, and it was not diagnosed until many years after his separation from service.  As the weight of the competent and credible evidence does not show the Veteran's current hypertension was incurred in service, the second element of his service connection claim is not met on a direct basis.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




C. Renal Disease

The Veteran seeks service connection for end stage renal disease as secondary to diabetes mellitus or hypertension.  As discussed above, the Board is unable to grant service connection for either diabetes mellitus or hypertension.  Therefore, service connection for end stage renal disease may not be awarded as secondary to diabetes mellitus or hypertension.  See Wallin v. West, supra.  However, the Veteran may still be entitled to service connection for end stage renal disease on a presumptive or direct basis.  

The medical evidence of record shows the Veteran has a current diagnosis of end stage renal disease, as well as a history of a kidney transplant.  The first element of his service connection claim is met.  

The Veteran's service treatment records do not contain any indications of symptoms, diagnoses or treatment related to end stage renal disease or any kidney problems.  Urine albumin tests performed at the Veteran's March 1970 and May 1972 entrance and separation examinations yielded normal results.  

As noted above, renal disease is included in the list of chronic diseases for which a presumption of service connection may apply.  The Veteran has not reported that his kidney disease manifested during active service or within one year of separation from active service, and there is no other evidence showing his kidney disease manifested during this period.  The medical evidence of record shows a diagnosis of end stage renal disease in 1999, at which time a kidney transplant was performed.  The Veteran has not reported experiencing continuous symptoms of renal disease from the time he was in service to the present, and there is no other evidence of record showing continuity of renal disease symptomatology.  Therefore, the Board finds the service connection presumption for chronic diseases is not for application in this case.  See 38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309(a); Walker v. Shinseki, supra.  

The Veteran has not advanced and the evidence of record does not show any in-service event related to his end stage renal disease.  As noted above, the Veteran's service treatment records are silent for any symptoms, diagnoses or treatment related to hypertension, and it was not diagnosed until many years after his separation from service.  The Board notes the medical evidence of record clearly attributes the Veteran's end stage renal disease to his diabetes mellitus and hypertension, which are not service-connected disabilities.  As the weight of the competent and credible evidence does not show the Veteran's current hypertension was incurred in service or is in any way related to service, the elements of his service connection claim are not met on a direct basis.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for end stage renal disease on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

D. Diabetic Retinopathy

The Veteran seeks service connection for diabetic retinopathy as secondary to diabetes mellitus.  As discussed above, the Board is unable to grant service connection for the Veteran's diabetes mellitus.  Therefore, service connection for hypertension may not be awarded as secondary to diabetes mellitus.  See Wallin v. West, supra.  However, the Veteran may still be entitled to service connection for diabetic retinopathy on a direct basis.  

The medical evidence of record shows the Veteran has a current diagnosis of diabetic retinopathy, and that he has lost the use of one eye as a result.  The first element of his service connection claim is met.  

The Veteran's service treatment records are silent for any symptoms, diagnoses or treatment related to diabetic retinopathy or any eye problems.  The Veteran's March 1970 and May 1972 entrance and separation examinations did not indicate any eye problems, and vision testing yielded 20/20 results in each eye on both occasions.  

The Veteran has not asserted that his diabetic retinopathy was incurred in service or caused by any in-service event.  Rather, he has clearly attributed his retinopathy to his diabetes mellitus.  There is no evidence of record indicating the Veteran's diabetic retinopathy was incurred in service or is in any way related to service.  Accordingly, the Board finds the elements of his service connection claim are not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetic retinopathy.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

E. Atrioventricular Nodal Reentrant Tachycardia

The Veteran seeks service connection for atrioventricular nodal reentrant tachycardia with atrial flutter as secondary to diabetes mellitus.  As discussed above, the Board is unable to grant service connection for the Veteran's diabetes mellitus.  Therefore, service connection for his heart arrhythmia may not be awarded as secondary to diabetes mellitus.  See Wallin v. West, supra.  However, the Veteran may still be entitled to service connection for his heart arrhythmia on a direct basis.  

The medical evidence of record shows the Veteran was diagnosed with atrioventricular nodal reentrant tachycardia with atrial flutter in October 1993.  A February 1994 letter from the Veteran's treating physician, Dr. J.S., detailed the Veteran's course of treatment following this diagnosis and reported that a successful ablation was ultimately performed to correct the heart arrhythmia.  

An April 2009 treatment record from the Panama City VA Medical Center (VAMC) shows the Veteran presented for his initial appointment to establish VA medical care and was given a complete physical examination.  No heart problem was noted in the Veteran's past medical history.  On clinical cardiovascular examination, no palpitation or chest pain was noted.  The heart examination found no extra heart sound, rub, murmur, tachycardia, bradycardia, or other abnormality.  

The Board acknowledges that the Veteran was diagnosed with atrioventricular nodal reentrant tachycardia with atrial flutter in 1993.  However, the evidence of record shows the condition was successfully treated and resolved after ablation.  There is no medical evidence of record to indicate the Veteran currently suffers from a heart arrhythmia, and no medical or lay evidence indicating treatment for a heart condition following the correction of the arrhythmia in 1993.  The Veteran's April 2009 physical examination did not detect any arrhythmia or other heart condition.  The Board finds the preponderance of the evidence does not show the Veteran has a current heart arrhythmia.  Therefore the first element of his service connection claim is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for atrioventricular nodal reentrant tachycardia with atrial flutter.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
















(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for end stage renal disease is denied.  

Entitlement to service connection for diabetic retinopathy is denied.  

Entitlement to service connection for atrioventricular nodal reentrant tachycardia with atrial flutter is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


